MESKILL, Circuit Judge,
dissenting:
The issue presented by this appeal is whether a municipality may allow a private group to display a menorah accompanied by a sign identifying the private sponsorship of the menorah in a public park adjacent to City Hall. The resolution of this issue calls for a delicate balancing of individuals’ right to religious expression with the proscription against the government’s establishment of religion. Because I believe that on the facts of this case, the former prevails over the latter, I respectfully dissent.
The analysis of the menorah display must begin with the premise that the denial of permission to erect the menorah is a content-based restriction on religious expression in a public forum. Such restrictions of expression in a public forum receive especially careful judicial scrutiny. See Boos v. Barry, 485 U.S. 312, 321-22, 108 S.Ct. 1157, 1164, 99 L.Ed.2d 333 (1988). Content-based restrictions must fall before the First Amendment unless they are necessary to serve a compelling governmental interest and are narrowly drawn to achieve that interest. Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45, 103 S.Ct. 948, 954, 74 L.Ed.2d 794 (1983); Widmar v. Vincent, 454 U.S. 263, 270, 102 S.Ct. 269, 274, 70 L.Ed.2d 440 (1981). It is significant that County of Allegheny v. American Civil Liberties Union, — U.S. —, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989), to which the majority properly looks for guidance, did not raise the issue of individual religious expression in a public forum. Id. 109 S.Ct. at 3104 n. 50; see McCreary v. Stone, 739 F.2d 716 (2d Cir.1984), aff'd by an equally divided Court sub nom. Board of Trustees of Scarsdale v. McCreary, 471 U.S. 83, 105 S.Ct. 1859, 85 L.Ed.2d 63 (1985).
Public parks, like streets and sidewalks, historically “have been used for purposes of assembly, communicating thoughts between citizens, and discussing public questions.” Hague v. Committee for Indus. Org., 307 U.S. 496, 515, 59 S.Ct. 954, 963, 83 L.Ed. 1423 (1939); accord United States v. Grace, 461 U.S. 171, 177, 103 S.Ct. 1702, 1707, 75 L.Ed.2d 736 (1983); Hudgens v. NLRB, 424 U.S. 507, 515, 96 S.Ct. 1029, 1034, 47 L.Ed.2d 196 (1976). These places “occup[y] a special position in terms of First Amendment protection and will not lose [their] historically recognized character for the reason that [they] abut[ ] government property that has been dedicated to a use other than as a forum for public expression.” Grace, 461 U.S. at 180, 103 S.Ct. at 1708.
The parties, recognizing the obvious nature of City Hall Park, agree that the park is a traditional public forum. In Widmar v. Vincent, the Supreme Court concluded *1032that a state university, having created a public forum for student groups, could not exclude from that forum expression based on its religious content. 454 U.S. at 277, 102 S.Ct. at 278. The majority, however, raises a doubt about the import of City Hall Park’s status as a public forum. Instead, it seeks to distinguish Widmar from the ease now before'us by concluding that the City of Burlington (City), by permitting certain prior religious uses of the park, has “not created a forum in City Hall Park open to the unattended, solitary display of religious symbols.”
The majority’s attempted distinction, in my view, misses the main point of Widmar. The park’s status as a public forum does not depend upon whether the City has in the past permitted a particular type of speech or form of expressive conduct, as the majority suggests. City Hall Park is an acknowledged traditional public forum, a place where individuals are permitted to speak and express themselves, subject to reasonable time, place and manner restrictions. See Perry Educ. Ass’n, 460 U.S. at 45, 103 S.Ct. at 954. The proper question is whether the City may exclude from this place that historically has been held open for free expression a category of speech based on its content. The answer to that question cannot depend solely on whether the expression is attended or unattended. The answer lies in assessing whether the City, by permitting a private group to erect a menorah in a public forum, has conveyed a message of endorsement of religion in violation of the Establishment Clause.
At least as it has been displayed in City Hall Park, the menorah clearly is a religious symbol and the message of the display is a religious one. This, however, is only the beginning of the inquiry. The display of a religious symbol violates the Establishment Clause if the display conveys a message of governmental endorsement of religion. Allegheny County, 109 S.Ct. at 3100; see also Edwards v. Aguillard, 482 U.S. 578, 593, 107 S.Ct. 2573, 2583, 96 L.Ed.2d 510 (1987); School Dist. of Grand Rapids v. Ball, 473 U.S. 373, 389-92, 105 S.Ct. 3216, 3225-27, 87 L.Ed.2d 267 (1985); Stone v. Graham, 449 U.S. 39, 41-42, 101 S.Ct. 192, 193-94, 66 L.Ed.2d 199 (1980) (per curiam). Careful consideration must therefore be given to the specific factual context of the display. See Lynch v. Donnelly, 465 U.S. 668, 680, 104 S.Ct. 1355, 362, 79 L.Ed.2d 604 (1984).
It is of no small significance that the menorah displayed in City Hall Park was owned, erected, maintained, and removed by a private group with no actual contribution or support, financial or otherwise, from the City, except in the form of the issuance of a permit. See Allegheny County, 109 S.Ct. at 3097 (privately owned menorah stored, erected, and removed by city, and included in city’s holiday display); Lynch, 465 U.S. at 671, 104 S.Ct. at 1358 (city-owned Christmas display, including créche, erected on private property). The City thus has not in fact sponsored or endorsed the menorah display. The only question is whether a reasonable viewer would perceive the City as endorsing the display.
The relatively short time period that the menorah was displayed also deserves note. It is not a permanent fixture in City Hall Park. Instead, it was displayed for only twelve days in 1986, and only nine days in 1987, during the holiday season of Chanukah.
Of paramount significance, however, is the location of the display in a traditional public forum. Neither the creche nor the menorah in Allegheny County was displayed in a public forum. In fact, the creche was placed inside the County Courthouse in a location where private displays were not ordinarily permitted and “[n]o viewer could reasonably think that it occu-pie[d the space] without the support and approval of the government.” Allegheny County, 109 S.Ct. at 3104. By contrast, the menorah in City Hall Park was not overwhelmingly surrounded by the indicia of governmental authority. The only substantial connection between the menorah display and the government was the location of City Hall adjacent to the park.
The majority emphasizes this proximity of the park to and its connection with City *1033Hall, as reflected in the park’s name. In particular, the majority stresses that in 1986 and 1987, the menorah was located approximately sixty feet away from the steps of City Hall and that, when viewed from the west side of the park, the menorah was seen against the backdrop of City Hall.1 To rest constitutional adjudication on the compass heading of the viewer trivializes the importance of the principles involved. See id. at 3144 (Kennedy, J, concurring in judgment in part, dissenting in part) (decrying the reliance on a “jurisprudence of minutiae”). Viewed from a different side of the park, the menorah would be superimposed against a bank, a restaurant, or a vacant lot. No reasonable person would suggest that the bank or the restaurant endorses the menorah simply because either one can be seen in the menorah’s background.
Permitting religious speech in a public forum in and of itself “does not confer any imprimatur of state approval on religious sects or practices” any more than permitting political speech conveys governmental endorsement of a political group. Widmar, 454 U.S. at 274, 102 S.Ct. at 276. Indeed, the fact that the display is in a public forum in which a wide variety of other kinds of speech and expression takes place is a factor negating governmental endorsement of the religious message of the display. Id. at 274-75, 102 S.Ct. at 276-77. Moreover, I cannot agree that merely because City Hall is located on one side of the park, which is also surrounded by a host of sundry businesses and shops, the park loses its special status as a traditional public forum. Cf. Grace, 461 U.S. at 179-80, 103 S.Ct. at 1708-09. The record illustrates that the park has been used for a wide variety of expressive purposes, some attended and some unattended. The display of the menorah should be viewed as just part of this diverse group of uses of the park.
The majority also contends that the display of the unattended menorah, unlike other religious uses of the park in which live speakers are present to whom the religious expression can be attributed, results in the perception that the City is the sponsor of the menorah. The menorah display, however, has something that fulfills the role of the live speaker in identifying the sponsor of the display: a sign. The sign, which the district court found was visible for some distance when viewed from the west side of the park, stated that the menorah was sponsored by “Lubavitch of Vermont.” We can assume that anyone who is interested in determining the sponsorship of the menorah would read the sign.
Likening the sign here to that accompanying the creche in Allegheny County, the majority maintains that the sign had no effect on the appearance of governmental endorsement of the menorah display. In Allegheny County, the créche display included a plaque stating that the display had been donated by the Holy Name Society. 109 S.Ct. at 3095. Because the creche, which was located inside the County Courthouse, was so overwhelmingly surrounded by the presence of government, the sign could not dispel the perception of the government’s endorsement of the créche. Id. at 3105. Nevertheless, “[wjhile no sign can disclaim an overwhelming message of endorsement, ... an ‘explanatory plaque’ may confirm that in particular contexts the government's association with a religious symbol does not represent the government’s sponsorship of religious beliefs.” Id. at 3114-15 (citation omitted). The sign accompanying the menorah in this case adequately serves to identify the sponsor of the display and contradicts any notion of City sponsorship arising out of the location in City Hall Park. The majority nonetheless contends that the message of the menorah display is equally if not more deeply religious in content than that conveyed by the créche in Allegheny County, and that therefore the sponsorship sign should be accorded no significance. The purpose of the sign, however, is not to negate the religious message of the dis*1034play; rather, it is to negate the message of governmental endorsement of the religious symbol. With the creche in Allegheny County, this was not possible because of the pervasive governmental presence at the créehe’s location. That pervasiveness is substantially diminished in a traditional public forum that happens to be adjacent to City Hall. The sponsorship sign, therefore, effectively negates any hint of governmental endorsement that a viewer might “perceive.”
I am also unpersuaded that this conclusion should be altered because the City received complaints about the menorah display and felt compelled to respond to those complaints in a press conference. The angry objections of a handful of citizens is of little significance when considering whether the display of a religious symbol objectively conveys a message of governmental endorsement. See American Jewish Congress v. City of Chicago, 827 F.2d 120, 130 (7th Cir.1987) (Easterbrook, J., dissenting) (“It would be appalling to conduct litigation under the Establishment Clause as if it were a trademark case, with ... witnesses testifying they were offended — but would have been less so were the créche five feet closer to the jumbo candy cane.”). Furthermore, I would not view the factual context of this case any differently if the City had remained entirely silent in the face of the complaints. It seems almost nonsensical to conclude that the claimed governmental endorsement of the menorah is bolstered by the City’s decision to affirm publicly that it did not sponsor or have any other connection with the menorah.
The erection of a privately owned and maintained religious symbol, accompanied by a sign identifying its sponsor, for a relatively short period of time in a traditional public forum does not convey a message of governmental endorsement of religion merely because the forum is located next to City Hall. Rather, the denial of permission to display the menorah would constitute unnecessary hostility toward religion. Permitting the display does not violate the Establishment Clause; denying access to the traditional public forum, in contrast, would treat religious expression differently from other forms of protected expression without any compelling justification for doing so. See Widmar, 454 U.S. at 269 & n. 6, 102 S.Ct. at 274 & n. 6. The First Amendment does not countenance such discrimination on the basis of the content of expression.
For these reasons, I would affirm the judgment of the district court and respectfully dissent.

. In 1988, the City required that the menorah be placed in the northeast quadrant of the park, so that when viewed from the west side of the park it would be seen with the Merchants Bank building in the background.